                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

KENYON CLINTON, #364567,

              Plaintiff,
                                                   File no: 1:18-CV-1114
v.
                                                   HON. ROBERT J. JONKER
CHAPLAIN PAUL DUBY, et al.,

              Defendants.
                                  /

                           ORDER APPROVING MAGISTRATE'S
                            REPORT AND RECOMMENDATION

        The Court has reviewed the Report and Recommendation filed by the United States

Magistrate Judge in this action on September 1, 2019 (ECF No. 29).            The Report and

Recommendation was duly served on the parties. No objections have been filed under 28 U.S.C.

§ 636(b)(1)(C).

        ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 29) is approved and adopted as the opinion of the Court.

        IT IS FURTHER ORDERED that Chaplain Duby’s motion for partial summary judgment

(ECF No. 20) is GRANTED. All of Plaintiff’s claims against Defendant Duby are dismissed except

for the First Amendment and RLUIPA claims excluded from defendant’s motion.


Date:   September 25, 2019                         /s/ Robert J. Jonker
                                                   ROBERT J. JONKER
                                                   CHIEF UNITED STATES DISTRICT JUDGE
